   Case: 1:18-cv-00586-MRB Doc #: 24 Filed: 01/22/19 Page: 1 of 1 PAGEID #: 767



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Cincinnati Development III, LLC,             )
                                              )
                Plaintiff,                    ) Case No.: 1:18-cv-00586
                                              )
                vs.                           ) Judge Michael R. Barrett
                                              )
 Cincinnati Terrace Plaza, LLC, et al.,       )
                                              )
                Defendants.                   )
                                              )
                                              )

                                          ORDER

       This matter is before the Court on Defendant Cincinnati Terrace Member, LLC,’s

Motion for an Extension of Time to Respond to Plaintiff’s Motion for Partial Summary

Judgment. (Doc. 23).

       Although such matters are in the Court’s discretion, the Court notes that Defendant

Cincinnati Terrace Member, LLC, did not state whether Plaintiff opposes this Motion. See

S.D. Ohio Civ. R. 7.3(a) (“Prior to filing any motion for an extension of time, counsel shall

consult with all parties . . . whose interest might be affected by the granting of such relief

and solicit their consent to the extension.”). The Court trusts that, in the future and if

additional motions for extension of time are needed, Defendant Cincinnati Terrace Member,

LLC, will consult with interested parties and inform the Court.

       For good cause shown, the Motion is GRANTED and Defendant Cincinnati

Terrace Plaza, LLC, shall have up to and including February 6, 2019, to file a Response.

       IT IS SO ORDERED.                         /s Michael R. Barrett_____
                                                 Michael R. Barrett, Judge
                                                 United States District Court
